Case 1:17-cv-05312-NLH-AMD Document 43 Filed 04/23/20 Page 1 of 13 PageID: 794



                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY



     ANTON PURISIMA,
                                           1:17-cv-05312-NLH-AMD
            Plaintiff,
                                           OPINION
     v.

     NEW JERSEY TRANSIT POLICE
     DEPARTMENT, GREYHOUND BUS
     LINES CORPORATION, ATLANTIC
     CITY BUS TERMINAL, and DOES
     1-1000,

            Defendants.


 APPEARANCES:

 ANTON PURISIMA
 390 9TH AVENUE
 NEW YORK, NY 10001

      Appearing pro se

 SHARON PRICE-CATES
 STATE OF NEW JERSEY
 OFFICE OF THE ATTORNEY GENERAL
 DEPARTMENT OF LAW & PUBLIC SAFETY
 25 MARKET STREET
 P.O. BOX 114
 TRENTON, NJ 08625

      On behalf of New Jersey Transit Corporation (improperly
      pleaded as “New Jersey Transit Police Department”)

 JUSTIN A. BAYER
 KANE PUGH KNOELL TROY & KRAMER, LLP
 510 SWEDE STREET
 NORRISTOWN, PA 19401-4886

      On behalf of Greyhound Bus Lines Corporation
Case 1:17-cv-05312-NLH-AMD Document 43 Filed 04/23/20 Page 2 of 13 PageID: 795



 HILLMAN, District Judge

      Plaintiff, Anton Purisima, appearing pro se, filed a

 complaint against Defendants, New Jersey Transit Corporation

 (improperly pleaded as “New Jersey Transit Police Department”),

 Greyhound Bus Lines, the Atlantic City Bus Terminal, which is

 owned by New Jersey Transit, and Does 1-1000. 1        Plaintiff claims

 that at 2:00 a.m. on July 5, 2017, he was seated on a bench at

 the Atlantic City bus terminal when three New Jersey Transit

 police officers approached him.       Plaintiff claims that he held a

 Greyhound bus ticket to New York City that was valid for use

 until August 29, 2017, as well as several valid New Jersey

 Transit bus tickets.

      Plaintiff further claims that the New Jersey Transit police

 officers informed him of a two-hour limit on sitting in the bus

 terminal, and asked the clerk at the Greyhound desk when the

 next bus to New York City departed.        Plaintiff claims that the

 clerk responded that there was a 4:30 a.m. bus, and one of the

 officers wrote “4:30 A.M.” on Plaintiff’s Greyhound ticket.

 Plaintiff claims that despite having a valid bus ticket, he was

 told to leave the bus terminal or face a trespassing charge.

      Based on this incident as pled in the Complaint, Plaintiff



 1 This Court has jurisdiction over Plaintiff’s federal claims
 under 28 U.S.C. § 1331, and supplemental jurisdiction over
 Plaintiff’s state law claim pursuant to 28 U.S.C. § 1367.

                                      2
Case 1:17-cv-05312-NLH-AMD Document 43 Filed 04/23/20 Page 3 of 13 PageID: 796



 alleges that Defendants’ violated his rights under various

 federal and state laws, including 42 U.S.C. § 2000a (Prohibition

 against discrimination or segregation in places of public

 accommodation). 2    Plaintiff claims that the bus terminal is a

 place of public accommodation, and that being ordered to either

 leave the bus terminal or travel on the next bus was in

 violation of his right to access a place of public

 accommodation.      Plaintiff further claims that Defendants’

 actions were motivated by his race (Filipino), disability

 (“taking medications”), and age (“senior citizen”).

      Defendants have moved to dismiss Plaintiff’s complaint in

 its entirety.    New Jersey Transit has moved to dismiss

 Plaintiff’s complaint for lack of standing and for failure to


 2 Section 2000a-3(a) provides a private right of action. 42
 U.S.C. § 2000a-3 (“Whenever any person has engaged or there are
 reasonable grounds to believe that any person is about to engage
 in any act or practice prohibited by section 2000a-2 of this
 title, a civil action for preventive relief, including an
 application for a permanent or temporary injunction, restraining
 order, or other order, may be instituted by the person aggrieved
 . . . .”). Section 2000a-2 prohibits any person from
 “withhold[ing], deny[ing], or attempt[ing] to withhold or deny,
 or deprive or attempt to deprive any person of any right or
 privilege secured by section 2000a or 2000a-1 of this title.” 42
 U.S.C. § 2000a-2. Section 2000a provides, in part, that “[a]ll
 persons shall be entitled to the full and equal enjoyment of the
 goods, services, facilities, privileges, advantages, and
 accommodations of any place of public accommodation.” 42 U.S.C.
 § 2000a(a). Section 2000a-1 provides, in part, that “[a]ll
 persons shall be entitled to be free, at any establishment or
 place, from discrimination.” 42 U.S.C. § 2000a-1.

                                      3
Case 1:17-cv-05312-NLH-AMD Document 43 Filed 04/23/20 Page 4 of 13 PageID: 797



 state a claim.    Greyhound has moved to dismiss Plaintiff’s

 complaint for failure to state a claim.        Plaintiff has opposed

 Defendants’ motions by filing several motions of his own, all of

 which this Court has reviewed. 3

      Pro se complaints must be construed liberally, and all

 reasonable latitude must be afforded the pro se litigant.

 Haines v. Kerner, 404 U.S. 519, 520 (1972), reh’g denied, 405

 U.S. 948 (1972).     Even though pro se complaints, “however

 inartfully pleaded, must be held to less stringent standards

 than formal pleadings drafted by lawyers,” Estelle v. Gamble,

 429 U.S. 97, 107 (1976), pro se litigants “must still plead the

 essential elements of [their] claim and [are] not excused from

 conforming to the standard rules of civil procedure,” McNeil v.

 United States, 508 U.S. 106, 113 (1993) (“[W]e have never

 suggested that procedural rules in ordinary civil litigation

 should be interpreted so as to excuse mistakes by those who

 proceed without counsel.”); Sykes v. Blockbuster Video, 205 F.

 App’x 961, 963 (3d Cir. 2006) (finding that pro se plaintiffs

 are expected to comply with the Federal Rules of Civil

 Procedure).


 3 MOTION for More Definite Statement [29]; MOTION to Strike [30];
 MOTION for Joining Motions [31]; MOTION to Strike [35]; MOTION
 for More Definite Statement [36]. In light of the decision to
 dismiss Plaintiff’s Complaint for lack of standing, Plaintiff’s
 various motion will be denied as moot.

                                      4
Case 1:17-cv-05312-NLH-AMD Document 43 Filed 04/23/20 Page 5 of 13 PageID: 798



      When considering a motion to dismiss a complaint for

 failure to state a claim upon which relief can be granted

 pursuant to Federal Rule of Civil Procedure 12(b)(6), a court

 must accept all well-pleaded allegations in the complaint as

 true and view them in the light most favorable to the plaintiff.

 Evancho v. Fisher, 423 F.3d 347, 351 (3d Cir. 2005).           It is well

 settled that a pleading is sufficient if it contains “a short

 and plain statement of the claim showing that the pleader is

 entitled to relief.”     Fed. R. Civ. P. 8(a)(2).

      “While a complaint attacked by a Rule 12(b)(6) motion to

 dismiss does not need detailed factual allegations, a

 plaintiff’s obligation to provide the ‘grounds’ of his

 ‘entitle[ment] to relief’ requires more than labels and

 conclusions, and a formulaic recitation of the elements of a

 cause of action will not do . . . .”        Bell Atl. Corp. v.

 Twombly, 550 U.S. 544, 555 (2007) (citations omitted).

      To determine the sufficiency of a complaint, a court must

 take three steps: (1) the court must take note of the elements a

 plaintiff must plead to state a claim; (2) the court should

 identify allegations that, because they are no more than

 conclusions, are not entitled to the assumption of truth; and

 (3) when there are well-pleaded factual allegations, a court

 should assume their veracity and then determine whether they

 plausibly give rise to an entitlement for relief.          Malleus v.

                                      5
Case 1:17-cv-05312-NLH-AMD Document 43 Filed 04/23/20 Page 6 of 13 PageID: 799



 George, 641 F.3d 560, 563 (3d Cir. 2011) (quoting Ashcroft v.

 Iqbal, 556 U.S. 662, 664, 675, 679 (2009) (alterations,

 quotations, and other citations omitted).

      A motion to dismiss for lack of standing is governed by

 Fed. R. Civ. P. 12(b)(1).      The standard for reviewing a

 complaint on its face - a facial attack - under Rule 12(b)(1)

 essentially applies the same standard under Rule 12(b)(6).            See

 In re Schering Plough Corp. Intron/Temodar Consumer Class

 Action, 678 F.3d 235, 243 (3d Cir. 2012) (citation omitted)

 (explaining that standing is a jurisdictional matter which

 should not be confused with requirements necessary to state a

 cause of action, but in reviewing a facial challenge, which

 contests the sufficiency of the pleadings, “the court must only

 consider the allegations of the complaint and documents

 referenced therein and attached thereto, in the light most

 favorable to the plaintiff”).

      The Court finds that Plaintiff has failed to state any

 cognizable claims against Defendants because he has failed to

 satisfy the threshold requirement that he has standing to bring

 his claims.    To establish Article III standing, a plaintiff must

 have “(1) suffered an injury in fact, (2) that is fairly

 traceable to the challenged conduct of the defendant, and (3)

 that is likely to be redressed by a favorable judicial

 decision.”    As “[t]he party invoking federal jurisdiction,” a

                                      6
Case 1:17-cv-05312-NLH-AMD Document 43 Filed 04/23/20 Page 7 of 13 PageID: 800



 plaintiff “bears the burden of establishing these elements.”

 Mielo v. Steak 'n Shake Operations, Inc., 897 F.3d 467, 478 (3d

 Cir. 2018) (quoting Spokeo, Inc. v. Robins, ––– U.S. ––––, 136

 S. Ct. 1540, 1547 (2016); Lujan v. Defenders of Wildlife, 504

 U.S. 555, 561 (1992)).

      “The primary element of standing is injury in fact, and it

 is actually a conglomerate of three components.          To establish an

 injury in fact, a plaintiff must first show that he or she

 suffered an invasion of a legally protected interest.           Second, a

 plaintiff must show that the injury is both concrete and

 particularized.    Third, a plaintiff must also show that his or

 her injury is actual or imminent, not conjectural or

 hypothetical.”    Id. (citations and quotations omitted).

      Plaintiff’s complaint here fails to articulate what injury

 he actually suffered as a result of his interaction.

 Plaintiff’s complaint simply does not relate what happened after

 he was confronted by the New Jersey Transit police.          Did

 Plaintiff leave the bus terminal?        Did Plaintiff take the 4:30

 a.m. bus?   Was Plaintiff cited for trespassing?         Absent such

 allegations, the Court and the Defendants are unable to discern

 what concrete and particularized injury Plaintiff has allegedly

 suffered.

      Rather than allege a personal harm, Plaintiff’s complaint

 fairly read, is a generalized attack on the challenged policy.

                                      7
Case 1:17-cv-05312-NLH-AMD Document 43 Filed 04/23/20 Page 8 of 13 PageID: 801



 More precisely, Plaintiff appears to challenge New Jersey

 Transit’s 2-hour limit on time waiting in the bus terminal, a

 limit that applies even when a person holds a valid bus ticket.

 Plaintiff’s disagreement with the policy and its application to

 him is not enough, however, to state a “concrete” and

 “particularized” injury.      The “mere existence . . . of [a]

 particular corporate polic[y]” is insufficient, and “[b]are

 procedural or technical violations of a statute alone will not

 satisfy the concreteness requirement.”        Id. (citation omitted).

      For example, in Mielo v. Steak 'n Shake Operations, Inc.,

 the plaintiffs, who are disabled, alleged that the defendant

 restaurant, as a place of public accommodation, failed to

 correct barriers to a disabled person’s access, and failed to

 have a corporate policy to ensure such access.           The Third

 Circuit found that the plaintiffs had standing to assert their

 injuries regarding their inability to access the restaurant

 because they “sufficiently alleged a concrete harm in the form

 of experiencing actual physical difficulty in ambulating through

 parking facilities which are allegedly not ADA-compliant,” and

 that they alleged “they personally experienced these concrete

 injuries.”    Mielo, 897 F.3d at 479 (emphasis in the original).

      The Third Circuit further found, however, that the

 plaintiffs did not “have standing to seek remedies corresponding

 to mere procedural violations of the ADA.”         Id.    The Third

                                      8
Case 1:17-cv-05312-NLH-AMD Document 43 Filed 04/23/20 Page 9 of 13 PageID: 802



 Circuit explained, “[E]ven assuming that Steak 'n Shake violated

 the ADA by failing to have an adequate ADA compliance policy in

 place, the mere nonexistence of such a policy would not afford

 Plaintiffs a basis to establish standing.         In other words,

 Plaintiffs would still need to show how the lack of a policy

 resulted in a concrete harm that was particular to them.

 Because Plaintiffs do not allege how the mere nonexistence of a

 particular corporate policy constitutes a concrete harm in and

 of itself, they cannot rely on the want of such a policy as a

 basis for standing.”     Id.

      Similarly in this case, Plaintiff appears to allege that

 the 2-hour limit to waiting in the bus terminal inhibits access

 to the bus terminal, and such access presumably should extend

 for any amount of time that a person holds a valid ticket.

 Here, Plaintiff’s Greyhound bus ticket was valid for travel from

 July 3, 2017 through August 29, 2017, and it appears that

 Plaintiff alleges he should not have been denied access for that

 entire time.    But again, and like the plaintiffs in Mielo,

 Plaintiff has failed to allege how he was injured by the policy.

 The existence of the 2-hour waiting limit at the bus terminal

 without any articulation of how the 2-hour waiting limit

 actually harmed him cannot support a viable claim for lack of

 access to a place of public accommodation.         See Mielo, 897 F.3d

 at 479 (explaining that the second component of injury in fact

                                      9
Case 1:17-cv-05312-NLH-AMD Document 43 Filed 04/23/20 Page 10 of 13 PageID: 803



 requires that an alleged injury be both “concrete” and

 “particularized,” and alleging “only a harm in the mere

 existence or absence of” a particular policy is not enough to

 confer standing); see also Spokeo, Inc. v. Robins, 136 S. Ct.

 1540, 1548 (2016) (“For an injury to be ‘particularized,’ it

 ‘must affect the plaintiff in a personal and individual way.’”);

 id. (“Particularization is necessary to establish injury in

 fact, but it is not sufficient.        An injury in fact must also be

 ‘concrete.’    A ‘concrete’ injury must be ‘de facto’; that is, it

 must actually exist.”); Healy v. Attorney General Pennsylvania,

 563 F. App’x 139, 142 (3d Cir. 2014) (finding that the

 plaintiffs lacked standing to challenge a rule of professional

 ethics because they failed to allege how that rule harmed them

 in any particularized or concrete way); Pennsylvania Prison Soc.

 v. Cortes, 508 F.3d 156, 165 (3d Cir. 2007) (finding that the

 prisoner plaintiffs lacked standing to bring their claims that a

 state constitutional amendment regarding parole was

 unconstitutional because they failed to allege any evidence that

 they had any actual injury as a result of that amendment);

 Public Interest Research Group of New Jersey, Inc. v. Magnesium

 Elektron, Inc., 123 F.3d 111, 122 (3d Cir. 1997) (“When a

 plaintiff claims that a defendant's threatened injury is the

 source of his standing, he must show that the threatened injury

 is so imminent as to be ‘certainly impending.’ The imminence

                                      10
Case 1:17-cv-05312-NLH-AMD Document 43 Filed 04/23/20 Page 11 of 13 PageID: 804



 requirement ensures that courts do not entertain suits based on

 speculative or hypothetical harms.”).         In short, in order to

 maintain his claims against New Jersey Transit regarding the 2-

 hour waiting limit at the bus terminal, Plaintiff must state in

 his complaint how it actually harmed him.

       Moreover, to the extent that Plaintiff alleges that the 2-

 hour limit was discriminatorily applied to him because of his

 race, age, or disability, and it is not applied to others who

 are not a minority, elderly, or disabled, Plaintiff has failed

 to allege any facts to support such an allegation, which is also

 fatal to that claim.      “The plaintiff in a disparate treatment

 case must prove as an integral part of his or her case not only

 the existence of disparate treatment but also that such

 treatment was caused by purposeful or intentional

 discrimination.”     Smithers v. Bailar, 629 F.2d 892, 898 (3d Cir.

 1980), cited by Liggon-Redding v. Virtua Voorhees, 2014 WL

 3870298, at *4 (D.N.J. 2014) (where a plaintiff claimed she was

 discriminated against at a place of public accommodation - a

 hospital - because of her race, finding that the plaintiff “has

 not identified any statement, action, or circumstance where

 Plaintiff was treated differently because of h[er] protected

 status.    Plaintiff has also not established any causal link

 between Plaintiff's alleged discriminatory treatment and

 Plaintiff's race, national origin or religion”) (other citation

                                      11
Case 1:17-cv-05312-NLH-AMD Document 43 Filed 04/23/20 Page 12 of 13 PageID: 805



 omitted).

       Finally, in addition to Plaintiff’s failure to allege any

 injuries arising from the July 5, 2017 incident, Plaintiff’s

 claims against Greyhound fail for an additional reason -

 Plaintiff’s failure to plead any facts as to how Greyhound

 discriminated against him or otherwise violated Plaintiff’s

 rights under federal and state law.         Plaintiff’s only allegation

 against Greyhound is that the clerk answered the New Jersey

 Transit police officer’s question about when the next bus left

 for New York City.     This sole alleged fact does not satisfy the

 Twombly/Iqbal and Rule 8 pleading requirements to maintain any

 claims against Greyhound.

       Consequently, Plaintiff’s complaint must be dismissed in

 its entirety. 4   Third Circuit case law, however, “supports the

 notion that in civil rights cases district courts must offer

 amendment--irrespective of whether it is requested--when

 dismissing a case for failure to state a claim unless doing so

 would be inequitable or futile.”          Fletcher-Harlee Corp. v. Pote

 Concrete Contractors, Inc., 482 F.3d 247, 251 (3d Cir. 2007).

       Because at this time it does not appear to the Court that


 4 In light of this disposition, the Court need not address the
 other arguments raised by Defendants as to why the Complaint
 fails to state cognizable claims. If Plaintiff is able to
 establish standing in any amended pleading, Defendants may renew
 those arguments by motion.

                                      12
Case 1:17-cv-05312-NLH-AMD Document 43 Filed 04/23/20 Page 13 of 13 PageID: 806



 it would be inequitable or futile, the Court will provide

 Plaintiff with 30 days to file an amended complaint to address

 the deficiencies identified by the Court, if he is able to do

 so.

       An appropriate Order will be entered.



 Date: April 23, 2020                        s/ Noel L. Hillman
 At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.




                                      13
